

116 HR 7395 IH: American Flag Production Act of 2020
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7395IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Mr. Van Drew (for himself and Mr. Tipton) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require flags of the United States of America to be domestically made, and for other purposes.1.Short titleThis Act may be cited as the American Flag Production Act of 2020.2.Requirement for Federal agencies to buy domestically made United States flags(a)Requirement for Federal agencies To buy domestically made United States flags(1)In generalChapter 63 of title 41, United States Code, is amended by adding at the end the following new section: 6310.Requirement for Federal agencies to buy domestically made United States flags(a)RequirementFunds appropriated or otherwise available to a Federal agency may not be used for the procurement of any flag of the United States, unless such flag has been 100 percent manufactured in the United States from articles, materials, or supplies that have been 100 percent produced or manufactured in the United States.(b)DefinitionsIn this section:(1)Federal agencyThe term Federal agency means each instrumentality of the Federal Government.(2)United StatesThe term United States includes each of the several States, the District of Columbia, Tribal lands, or the territories or possessions of the United States. .(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:6310. Requirement for Federal agency to buy domestically made United States flags..(b)ApplicabilitySection 6310 of title 41, United States Code, as added by subsection (a)(1), shall apply with respect to any procurement made or contract for on or after the date that is 90 days after the date of the enactment of this Act.3.Requirement for persons to buy domestically made United States flags(a)Requirement for persons To buy domestically made United States flags(1)In generalChapter 33 of title 18, United States Code, is amended by adding at the end the following new subsection: 717.Requirement for persons to buy domestically made United States flagsWhoever purchases a flag of the United States that has not been 100 percent manufactured in the United States from articles, materials, or supplies that have been 100 percent produced or manufactured in the United States, shall be fined under this title $1,000 dollars..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 717. Requirement for persons to buy domestically made United States flags..(b)Effective dateThe amendments made by this section shall take effect 90 days after the date of the enactment of this Act. 